Title: To George Washington from William Fitzhugh, 2 November 1785
From: Fitzhugh, William
To: Washington, George



My Dear Sir
Chatham, Novr 2n[d] 1785

I beg Leave to return you my Thanks for the Loan of Peter—and I am happy that I have it in my Power to send him Home unhurt. Tarquin has recover’d the Laurells he lost at Alexandria—His Opponents were, old Cumberland, and Herod, the Property of Doctr Ross; both which he beat with great Ease.
I have a fine 2 year-old Doe, perfectly tame, which I beg your Acceptance of. She shall be sent with the Orchard Grass Seed, as soon as I can get a small Cart or waggon that can carry her without Injury. I am with respectfull Compliments to your Lady & Family, in which I am join’d by Mrs Fitzhugh, Dear Sir your Aff. & most Ob. Ser.

W. Fitzhugh

